Title: To George Washington from Thomas Mifflin, 27 June 1796
From: Mifflin, Thomas
To: Washington, George


        
          Sir
          Philadelphia June 27th 1796
        
        I have the honor to inclose, for your Excellency’s information, the copy of a Report from the Resident Physician of the Health Office of Philadelphia; and to request, that you will direct such co-operative measures, on the part of the Officers of the United States, as may effectually counteract the danger, which is apprehended from vessels holding an intercourse with the shores of New-Jersey, in evasion of the Quarantine prescribed under the authority of the laws of this State. I am, with perfect respect Sir Your Excellency’s Most obedient humble Servant
        
          Tho. Mifflin
        
      